Cobb, J.
1. It is essential to the maintenance of an action of trespass to land, that the plaintiff should show either that he held the legal title to the same or was in actual possession thereof. Ault v. Meager, 112 Ga. 148.
2. It is lawful for the owner of land to take possession of the same, whenever this can he accomplished without a breach of the peace. A possession thus obtained can he maintained against a former possessor who was a mere intruder. Scott v. Mathis, 72 Ga. 119, 124.
3. One who is the owner of land and takes possession of the same while it is vacant, and thus prevents an intruder, who is temporarily absent, from reentering thereon, is not liable to the intruder in damages on account of such entry on the land. See Cooley, Torts (2d ed.), 380; 2 Jaggard, Torts, 687.
4. Applying the principles above announced to the facts of the present case, there was no error in granting a nonsuit.

Judgment affirmed.


All the Justices concurring.